MEMORANDUM **
Rasidi Adewale Balogun, a native and citizen of Nigeria, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision that affirmed without opinion the Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. *703§ 1252. We review for substantial evidence, Anita v. INS, 80 F.3d 1389, 1393 (9th Cir.1996), and we deny the petition.
Substantial evidence supports the IJ’s finding that, even if he suffered past persecution, Balogun reasonably could relocate to an area of safety within Nigeria. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998-99 (9th Cir.2003).
Because Balogun failed to establish eligibility for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
This court lacks jurisdiction to review Balogun’s CAT claim because he failed to exhaust it before the BIA. See Vargas v. INS, 831 F.2d 906, 907-08 (9th Cir.1987).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.